DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Amendments filed on 11/08/2021 are entered.  The amendments change the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the claim amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 6 and 16 both recites the currently amended claim feature of “wherein the BSR includes a long BSR and a short BSR and the long BSR includes more than one LCG identifier” in the final two lines of the claims.  However, the original disclosure of the current application only discloses selecting either a long BSR or a short BSR, as 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 and 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sebire (US 2011/0242972 in view of Chun (US 2009/0219951) and Chun 2010 (US 2010/0124237).
Sebire discloses the following features.
	Regarding claim 1, a method of transmitting a BSR by a UE (see paragraph [0043], wherein the UE generates and transmits a BSR), the method comprising: determining whether a BSR is triggered (see paragraph [0023] and paragraph [0043], wherein different conditions may trigger the generation of BSRs); determining a first BS table corresponding to the long BSR from at least two BS tables based on a buffer size identifying an amount of data available (see “the UE selects one of the tables according to the amount of data it has buffered… All LCGs use the same BSR table in the Long BSR which is selected according to the LCG with the most data buffered” recited in paragraph [0043], wherein the “one of the tables” is selected from the plurality of tables and for a long BSR, the selected table is based on the amount of data of the LCG that has the most data buffered) across all logical channels of the more than one LCG (see “the LCG is understood to be a group of UL logical channels for which a single joint max that does not exceed its current buffer status (i.e., the table with the finest granularity)” recited in paragraph [0043], since a short BSR contain only one LCG as shown in Fig. 3A, the buffer size level table is determined from the plurality of tables based on the buffer status of the only one LCG; and see “the LCG is understood to be a group of UL logical channels for which a single joint buffer fill level is reported by the UE in a BSR” recited in paragraph [0020]); determining a BS index from the determined first BS table or the determined second BS table; and transmitting the BSR including the determined BS index (see Fig. 3C, which shows the index of a BS table that is used to indicate the buffer size and index is included in the buffer size field of BSR in Fig. 3A for a short BSR or Fig. 3B for a long BSR), wherein a specific field of a MAC subheader of the BSR is set to a predetermined value indicating the determined first BS table or the determined second BS table (see “The UE 10 can then indicate to the eNB 12 which table is used via, for example, two R (reserved) bits in the MAC header for BSR (see the R/R/E/LCID sub-header shown in FIG. 4)” recited in paragraph [0043]); and wherein the long BSR and the short BSR includes at least one LCG identifier (see long BSR in Fig. 3B and short BSR in Fig. 3A, wherein together the long BSR and short BSR include one LCG ID; additionally, paragraph [0020] also shows “the Long BSR format having 
Regarding claim 2, wherein the determining of the BS index from the determined first BS table or the determined second BS table further comprises: determining the BS index from the determined first BS table or the determined second BS table based on amount of data available for transmission of each LCG (see Fig. 3A, 3B, paragraph [0020], which shows that the buffer size is indicated for the corresponding LCG ID).
	Regarding claim 3, wherein the MAC subheader included in the MAC PDU (see “MAC header for BSR (see the R/R/E/LCID sub -header shown in FIG. 4)” recited in paragraph [0043]; and see “The BSR formats are identified by MAC PDU subheaders with LCIDs as specified in table 6.2.1-2 (FIG. 3D herein)” recited in paragraph [0020]).
	Regarding claim 4, wherein the MAC PDU further includes a LCID for indicating at least one of the long BSR, the short BSR or a truncated BSR (see long BSR in Fig. 3B, short or truncated BSR in Fig. 3A and corresponding LCID values shown in Fig. 3D).
	Regarding claim 11, a UE transmitting a BSR (see paragraph [0043], wherein the UE generates and transmits a BSR), the UE comprising: a transceiver; and a processor coup0led with the transceiver (see UE 10 shown in Fig. 2) and configured to determine whether a BSR is triggered (see paragraph [0023] and paragraph [0043], wherein different conditions may trigger the generation of BSRs); determine whether a BSR is triggered (see paragraph [0023] and paragraph [0043], wherein different conditions may trigger the generation of BSRs); determine a first BS table corresponding to the long BSR from at least two BS tables based on a buffer size identifying an amount of data max that does not exceed its current buffer status (i.e., the table with the finest granularity)” recited in paragraph [0043], since a short BSR contain only one LCG as shown in Fig. 3A, the buffer size level table is determined from the plurality of tables based on the buffer status of the only one LCG; and see “the LCG is understood to be a group of UL logical channels for which a single joint buffer fill level is reported by the UE in a BSR” recited in paragraph [0020]); determining a BS index from the determined first BS table or the determined second BS table; and transmitting the BSR including the determined BS index (see Fig. 3C, which shows the index of a BS table that is used to indicate the buffer size and index is included in the buffer size field of BSR in Fig. 3A for a short BSR or Fig. 3B for a long BSR), wherein a specific field of a MAC subheader of the BSR 
Regarding claim 12, wherein the processor is further configured to determine the BS index from the determined first BS table or the determined second BS table based on amount of data available for transmission of each LCG (see Fig. 3A, 3B, paragraph [0020], which shows that the buffer size is indicated for the corresponding LCG ID).
	Regarding claim 13, wherein the MAC subheader included in the MAC PDU (see “MAC header for BSR (see the R/R/E/LCID sub -header shown in FIG. 4)” recited in paragraph [0043]; and see “The BSR formats are identified by MAC PDU subheaders with LCIDs as specified in table 6.2.1-2 (FIG. 3D herein)” recited in paragraph [0020]).
	Regarding claim 14, wherein the MAC PDU further includes a LCID for indicating at least one of the long BSR, the short BSR or a truncated BSR (see long BSR in Fig. 3B, short or truncated BSR in Fig. 3A and corresponding LCID values shown in Fig. 3D).
	Sebire does not explicitly disclose the following features: regarding claims 1 and 11, a buffer size identifying an amount of data available across all logical channels of 
Chun discloses the following features.
Regarding claims 1 and 11, selecting a long BSR in case more than one LCG has data available for transmission; selecting a short BSR in case only one LCG has data available for transmission (see “A short BSR or a long BSR may be used depending on the number of logical channel groups that have data and on the size of the available space in the MAC PDU” recited in paragraph [0052], wherein Fig. 7 shows the use of short BSR when only one LCG has data for transmission and Fig. 8 shows the use of the long BSR  when multiple channel groups have data for transmission).
Chun 2010 discloses the following features.
Regarding claims 1 and 11, a buffer size identifying an amount of data available across all logical channels of the more than one LCG (see “the buffer size indicates the total amount of data available through all logical channels of logical channel groups belonging to the MAC PDU” recited in paragraph [0088], wherein one buffer size is used while Sebire, as shown above in paragraph [0043] of Sebire, teaches the method of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sebire using features, as taught by Chun and Chun 2010, in order to preserve transmission resource by using a shorter transmission format when allowed; and in order to indicate a logical channel group to which a logical channel carrying the upper layer data blocks belongs and to indicate the total amount of data available through all logical channels of logical channel groups belonging to the MAC PDU (see paragraph [0088] of Chun 2010).

Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sebire, Chun and Chun 2010 as applied to claims 1 and 11 above, and further in view of Park.
	Sebire, Chun and Chun 2010 disclose the features as shown above.
	Sebire does not disclose the following features: regarding claims 5 and 15, receiving a control message for the BSR, from a base station, wherein the control message is a RRC message.
	Park discloses the following features.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sebire, Chun and Chun 2010 using features, as taught by Park, in order to inform the UE of an error condition (see paragraph [0084] of Park).

Claims 6-10 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sebire in views of Chun, Chun 2010 and Park (US 2010/0027413).
	Sebire discloses the following features.
	Regarding claim 6, a method of receiving a BSR by a base station (see paragraph [0043], wherein the UE generates and transmits a BSR to the eNB), the method comprising: receiving the BSR including a BS index and a predetermined value indicating a first Buffer Status (BS) table corresponding the BS index (see Fig. 3C, which shows the index of a BS table that is used to indicate buffer size and the index is included in the buffer size field of BSR in Fig. 3A or Fig. 3B; see “The UE 10 can then indicate to the eNB 12 which table is used via, for example, two R (reserved) bits in the MAC header for BSR (see the R/R/E/LCID sub -header shown in FIG. 4)” recited in paragraph [0043]) in case more than one LCG has data available for transmission (see “All LCGs use the same BSR table in the Long BSR which is selected according to the LCG with the most data buffered” recited in paragraph [0043]); receiving the BSR including a BS index and a predetermined value indicating a second BS table max that does not exceed its current buffer status (i.e., the table with the finest granularity). The UE 10 can then indicate to the eNB 12 which table is used via, for example, two R (reserved) bits in the MAC header for BSR (see the R/R/E/LCID sub-header shown in FIG. 4). All LCGs use the same BSR table in the Long BSR which is selected according to the LCG with the most data buffered” recited in paragraph [0043], wherein another table may be selected, and since all LCGs use the same table, at least one LCG with data to transmit (data buffered) use the selected table; it is noted that the claim recites “in case one LCG has data available for transmission” but does not limit the case to be “only one LCG”); and identifying the first BS table or the second BS table based on the predetermined value (see “The UE 10 can then indicate to the eNB 12 which table is used via, for example, two R (reserved) bits in the MAC header for BSR (see the R/R/E/LCID sub -header shown in FIG. 4)” recited in paragraph [0043]), wherein the predetermined value indicating the first BS table or the second BS table is included in a specific field of a MAC subheader of the BSR (see “The UE 10 can then indicate to the eNB 12 which table is used via, for example, two R (reserved) bits in the MAC header for BSR (see the R/R/E/LCID sub -header shown in FIG. 4)” recited in paragraph [0043]); wherein the BSR includes a long BSR and a short BSR (see long BSR in Fig. 3B and short BSR in Fig. 3A)

	Regarding claim 8, wherein the MAC subheader included in the MAC PDU (see “MAC header for BSR (see the R/R/E/LCID sub -header shown in FIG. 4)” recited in paragraph [0043]; and see “The BSR formats are identified by MAC PDU subheaders with LCIDs as specified in table 6.2.1-2 (FIG. 3D herein)” recited in paragraph [0020]).
	Regarding claim 9, wherein the MAC PDU further includes a LCID indicating a type of the BSR (see LCID in Fig. 4; and see “The BSR formats are identified by MAC PDU subheaders with LCIDs as specified in table 6.2.1-2 (FIG. 3D herein)” recited in paragraph [0020]), and wherein the type of the BSR comprises at least one of a long BSR, a short BSR or a truncated BSR (see long BSR in Fig. 3B, short or truncated BSR in Fig. 3A and corresponding LCID values shown in Fig. 3D).
	Regarding claim 16, a base station receiving a BSR (see paragraph [0043], wherein the UE generates and transmits a BSR to the eNB), the base station comprising: a transceiver; and a processor coupled with the transceiver (see eNB 12 in Fig. 2) and configured to: receive the BSR including a BS index and a predetermined value indicating a first Buffer Status (BS) table corresponding the BS index (see Fig. 3C, which shows the index of a BS table that is used to indicate buffer size and the index is included in the buffer size field of BSR in Fig. 3A or Fig. 3B; see “The UE 10 can then indicate to the eNB 12 which table is used via, for example, two R (reserved) bits in the MAC header for BSR (see the R/R/E/LCID sub -header shown in FIG. 4)” recited in paragraph [0043]) in case more than one LCG has data available for transmission (see max that does not exceed its current buffer status (i.e., the table with the finest granularity). The UE 10 can then indicate to the eNB 12 which table is used via, for example, two R (reserved) bits in the MAC header for BSR (see the R/R/E/LCID sub-header shown in FIG. 4). All LCGs use the same BSR table in the Long BSR which is selected according to the LCG with the most data buffered” recited in paragraph [0043], wherein another table may be selected, and since all LCGs use the same table, at least one LCG with data to transmit (data buffered) use the selected table; it is noted that the claim recites “in case one LCG has data available for transmission” but does not limit the case to be “only one LCG”); and identify the first BS table or the second BS table based on the predetermined value (see “The UE 10 can then indicate to the eNB 12 which table is used via, for example, two R (reserved) bits in the MAC header for BSR (see the R/R/E/LCID sub -header shown in FIG. 4)” recited in paragraph [0043]), wherein the predetermined value indicating the first BS table or the second BS table is included in a specific field of a MAC subheader of the BSR (see “The UE 10 can then indicate to the eNB 12 which table is used via, for example, two R (reserved) bits in the MAC header for BSR (see the R/R/E/LCID sub -header shown in FIG. 4)” recited in paragraph [0043]), wherein the BSR includes a long BSR and a short BSR (see long BSR in Fig. 3B and short BSR in Fig. 3A).

	Regarding claim 18, wherein the MAC subheader included in the MAC PDU (see “MAC header for BSR (see the R/R/E/LCID sub -header shown in FIG. 4)” recited in paragraph [0043]; and see “The BSR formats are identified by MAC PDU subheaders with LCIDs as specified in table 6.2.1-2 (FIG. 3D herein)” recited in paragraph [0020]).
	Regarding claim 19, wherein the MAC PDU further includes a LCID indicating a type of the BSR (see LCID in Fig. 4; and see “The BSR formats are identified by MAC PDU subheaders with LCIDs as specified in table 6.2.1-2 (FIG. 3D herein)” recited in paragraph [0020]), and wherein the type of the BSR comprises at least one of a long BSR, a short BSR or a truncated BSR (see long BSR in Fig. 3B, short or truncated BSR in Fig. 3A and corresponding LCID values shown in Fig. 3D).
	Sebire does not disclose the following features: regarding claims 6 and 16, receiving the BSR including a BS index and a predetermined value indicating a second BS table corresponding the BS index in case only one LCG has data available for transmission (Sebire as shown above shows the use of the short BSR with only one LCG with its own BS table, but does not show that the short BSR is used when only one LCG has data available for transmission); transmitting, to a UE, a control message for a BSR; wherein the BSR includes a long BSR and a short BSR (see long BSR in Fig. 3B and short BSR in Fig. 3A); regarding claims 10 and 20, wherein the control message is a RRC message; wherein the long BSR includes more than one LCG identifier.
	Chun discloses the following features.

	Park discloses the following features.
	Regarding claims 6 and 16, transmitting, to a UE, a control message for a BSR (see Fig. 10 and paragraph [0084], wherein an RRC signaling message is sent in step S810 to trigger the BSR in step S820).
Regarding claims 10 and 20, wherein the control message is a RRC message (see Fig. 10 and paragraph [0084], wherein an RRC signaling message is sent in step S810 to trigger the BSR in step S820).
Chun 2010 discloses the following features.
Regarding claims 6 and 16, wherein the long BSR includes more than one LCG identifier (see “the buffer status report control element includes the size of one or more buffers and the same number of logical channel group identifiers as the number of buffers” recited in paragraph [0087], wherein with multiple buffers, multiple LCG IDs are included in the buffer status report control element, and Sebire shows that a long BSR is used when information of multiple LCG/buffers are included in the BSR).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sebire using features, as taught by Chun and Park, in order to preserve transmission resource by using a shorter transmission format when allowed and in order to inform the UE of an error condition (see paragraph [0084] of Park); and in order to indicate a logical channel group to which a logical channel carrying the upper layer data blocks belongs and to indicate the total amount of data available through all logical channels of logical channel groups belonging to the MAC PDU (see paragraph [0088] of Chun 2010).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/           Primary Examiner, Art Unit 2473